Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 11-12, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huguet in US2015/0307405 in view of Li in their publication entitled “High-pressure sintered yttria stabilized zirconia ceramics” and further in view of Berner in US20140124702.

Regarding Claim 1 and 17:  Huguet teaches the creation of pigmented ceramic bodies for watchmakingcomprising a metal oxide matrix that is suited for allowing light to pass after sintering and has densification temperatures which depends on pressure.  Huguet teaches that Yttrium stabilized zirconia (YSZ) is a particularly suitable material for the matrix of the ceramic (See Paragraph 41).  Applicant sets forth that YSZ is a material that meets the claim limitations in terms of the matrix (See Example 2)   Huguet teaches that mineral pigments are provided within the matrix, such as binary oxides, or ternary 2O4 (See Paragraph 46-48).  CoAl2O4 is a pigment meeting the claim limitations in terms of the pigments as it is discussed at page 4 of the disclosure.  Huguet does not explicitly state that the matrix material and pigment are mixed; however, Huguet does teach that the pigment is provided within the matrix material after processing and thus must be mixed with the matrix material (See Paragraph 54).  Huguet teaches that the material may be made by various methods such as powder pressing or injection molding of a powder (See Paragraphs 54-60).  On this basis those of ordinary skill in the art would have found it obvious to provide a mixed powder of the two components in order to perform powder pressing or injection molding of a powder feedstock.  The material of Huguet then undergoes a plurality of steps including the creation of a green body, impregnation, heat treatment, and the body may finally be sintered as a final step.  Huguet teaches that this sintering may be a Hot Isostatic Pressing operation, but is silent regarding the parameters useful in sintering YSZ in such an operation.

However, Li also teaches the creation of sintered YSZ materials and teaches that the sintering time of the materials and the sintering temperature may be significantly reduced by providing a high pressure sintering operation at a pressure of up to 4.5GPa in a hot isostatic pressing process, which is a suitable process according to Huguet.  Those of ordinary skill in the art would have been motivated to provide an efficient process having a decreased production time.  On this basis those of ordinary skill in the art would have found it obvious to increase the pressure in the sintering process up to 4.5GPa in order to facilitate for faster production.  Li teaches that materials of high 

Huguet and Li are silent as to the explicit use of phosphorescent pigments and only teaches simple and doped oxides.

However, Berner teaches that a sintered zirconia used for a watch bezel may be provided with a persistent phosphorescent ceramic composition in order to provide for luminescence of the material.  Berner teaches that this luminescence is created by providing the YSZ and pigment as powders, wherein the pigment powder is a strontium aluminate doped with a rare earth element such as Eu or Ce (See Paragraph 27-28).  The materials then undergo a sintering operation.  The doped aluminate of Berner would meet the claim limitations in terms of breakdown temperature as it is explicitly claimed and disclosed by applicant.  The same compositions would necessarily have the same properties, as those properties stem from said composition.  Those of ordinary 

Regarding Claim 2:  Huguet teaches that the pigment typically has a size from 1-2 microns (See Paragraph 97).

Regarding Claim 3:  The ceramic may be densified at a temperature from 800-1000C (See Table 1 Li).

Regarding Claim 4:  Huguet teaches that the pigment may be included in an amount from 1-10 wt% (See Paragraph 54).  The density of the materials is similar (CoAl2O4:4.4 YSZ:6) and upon the conversion of the wt% to vol%, the ranges of the prior art would overlap those that are instantly claimed.  

Regarding Claim 11:  Huguet teaches that MgAl2O4 may be included in the material (See Paragraph 47).  The instant claim does not set forth a requisite amount of the material necessary for it to be considered a matrix material and its inclusion in any amount meets the claim limitation as set forth. 

Regarding Claim 12:  Huguet teaches the use of zirconium stabilized with yttrium as a matrix material (See Paragaph 41).  

Regarding Claim 21:    Berner teaches that sintered ceramics having colored or luminescent pigments may be used for various internal and external elements of watches, including the watch case, the watch bezel, the watch dial, and indices in the watch (See Paragraph 61).

Response to Arguments
Applicant’s arguments, see page 5, filed 3/8/21, with respect to the rejection(s) of claim(s) 1 et al under USC 103 over Huguet, Petri and Berner have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huguet, Li and Berner.  Applicant sets forth arguments over Li on the basis that Li teaches improved properties in the range of greater than 1000C; however, these improved results are in terms of the electrical conductivity of the material.  As the prior art is drawn to the creation of dense sintered ceramics, such an improved property would not constitute a teaching away as it is immaterial to the objective of  those of ordinary skill in the art.  Those of ordinary skill in the art would specifically look to the teachings regarding density as the most relevant datapoints.  This data shows that high density is achieved in the range from 800-1450C.  Those of ordinary skill in the art would find it to be obvious to provide sintering temperatures in this range as the objective of creating the sintered body is achieved.    The endpoint of Li obviates the . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Matthew E. Hoban/Primary Examiner, Art Unit 1734